Celebrada la vista de esta apelación interpuesta contra resolución de la corte inferior que aprobó un memo-rándum con una partida de $200 para honorarios de abo-gado y toda vez que solamente con la sentencia que condenó al pago de la cantidad de mil dólares, sus interefees legales y las costas, con el memorándum de costas y con el escrito en que se impugna, que son los documentos que nos han sido presentados para resolver este recurso, no estamos en con-diciones de resolver que la corte inferior cometió error al fijar la cantidad de $200 como honorarios del abogado dé-la parte victoriosa, que es el único motivo de la apelación, se confirma la resolución apelada.